— Per Curiam
: The judgment of Esquire Dailey, from which the plaintiff in error appealed to the Court below, showed on its face that a transcript from the docket of Esquire Haslett had been filed with him. That transcript showed on its face a judgment against Logue for $299 and interest, $4 38. There was no necessity for the parol testimony of Esquire Hazlett to explain it. We think the instruction of the learned *101Court below to the jury to find a verdict for the plaintiff was entirely right.
Judgment affirmed.